Citation Nr: 0727892	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-32 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left leg/knee 
disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a bilateral 
shoulder disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1948 and from July 1950 to August 1954.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


  
					REMAND

It appears that the veteran's service medical records for his 
second period of service (which exceeded four years) were 
destroyed in a 1973 fire at the National Personnel Records 
Center.  Under such circumstances, further medical 
development of the record is in order.

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by an appropriate specialist 
in order to determine the presence of any 
chronic leg, knee, back, or shoulder 
disorder.  If any such disorder is found, 
the examiner should specifically opine 
whether that disorder(s) is (are) 
attributable to the veteran's military 
service including any incident or incidents 
thereof. 

2.  Thereafter, the veteran's claim of 
entitlement to service connection for the 
matters at issue should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a 



supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




